   Case 2:18-cr-00187-JS Document 31 Filed 12/20/18 Page 1 of 1 PageID #: 78


                                                U.S. Department of Justice


                                                United States Attorney
                                                Eastern District of New York
CCC:MEM:ss                                      610 Federal Plaza
F. #2018R00494                                  Central Islip, New York 11722


                                                December 20, 2018

By FedEx and ECF

Christopher J. Cassar, Esq.
13 East Carver Street
Huntington, New York 11743

             Re:    United States v. Lawrence Lewis
                    Criminal Docket No. 18-0187 (JS)

Dear Mr. Cassar,

               Enclosed is the government’s supplemental discovery in accordance with Rule
16 of the Federal Rules of Criminal Procedure, Bates stamped LL 1159 through LL 1220, as
well as additional copies of LL 152, LL155, LL 438, LL 553 and the VLC Media Player
software. Also enclosed is an Index of the discovery. The Index is not being filed
electronically. The government also requests reciprocal discovery from the defendant.

                                                Very truly yours,

                                                RICHARD P. DONOGHUE
                                                United States Attorney

                                         By:     /s/ Mark E. Misorek
                                                Mark E. Misorek
                                                Christopher C. Caffarone
                                                Assistant U.S. Attorneys
                                                (631) 715-7874
                                                (631) 715-7868

Enclosures
cc:   Clerk of the Court (JS) (by ECF) (without enclosures)
